DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 16 May 2022 has been entered.

Status of the Claims
Claims 7-26 are cancelled.
Claims 1-6 are pending.
Claims 1-6 are rejected.

Applicant’s Response
Applicant's response, filed on 16 May 2022, has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
In this Office Action the text presented in italics corresponds to the Applicant’s explicit recitations in the Specification as filed on 9 February 2017, in the amendment to the Specification filed on 9 July 2020 and, in the claims presented with the response filed on 16 May 2022.

Priority
This application is the U.S. National Phase application under 35 U.S.C. §371 of International Application No. PCT/IB2015/056093, filed on 11 August 2015, which claims the benefit of U.S. Provisional Application Serial No. 62/037,413, filed 14 August 2014. 
Acknowledgment is made of Applicant’s claim for priority under 35 U.S.C. 119 (e). Priority is acknowledged and granted for each of claims 1-6 herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. A signed copy of the document is included with this Office Action.

Interpretation of non-limiting recitations
The following recitations in the claims are not considered as limiting the scope of the claimed method for the reasons stated below:
In claim 1, line 19-20 the recitation of “wherein the threshold mutation rate is used to determine whether the infection isolate indicates replication in a fluidic environment” merely informs of an intended use of the “threshold mutation rate”.  This recitation does not give meaning or purpose to claimed method because there is no recitation of an active positive step determining, based on the threshold mutation rate, that replication is in a fluidic environment. See MPEP 2111.04. 
In claim 1, lines 22-23 the step of “determining that the infection isolate mutates within a fluidic environment, wherein the fluidic environment is associated with mutation within a living organism” is a contingent limitation. This step is only required when the condition of “responsive to determining that the mutation rate rises above a threshold mutation rate” is met. This step is not required to be performed if the mutation rate does not rise above a predetermined threshold. See MPEP 2111.04(II) which explains: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”. For the purpose of prior art this limitation is interpreted as not required in the method of claim 1.
In claim 2, the recitation of “wherein the indication provided is for quarantining the first reservoir or second reservoir based, at least in part, on the determination of whether the infection isolate was transmitted by the first reservoir or second reservoir” does not limit the scope of the claims because is directed to an intended use of the provided indication.
In claim 3, the recitation that the indication “is text on an electronic display” is directed to attributes of the indication provided and does not limit the scope of the claimed method.

Interpretation of the term “infection isolate”
The Specification at paragraph 22 describes: “An infection isolate is a component of the sample that includes genetic information from a pathogen”. The Specification at paragraph 19 describes: “An infection may be caused by a pathogen such as bacteria, a virus, a fungus, a parasite, or other organism.” As such, the term “infection isolate” is interpreted as any pathogen including bacteria, virus, fungus or parasite.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A. Claim 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
It is noted therein that while the recitation of “determining that the infection isolate mutates within a fluidic environment, wherein the fluidic environment is associated with mutation within a living organism” is not required in claim 1 (see Interpretation of non-limiting recitations above), for the purpose of compact prosecution this recitation is included in this analysis. 
Claim 1 is directed to a method comprising the steps of receiving data representative of an infection isolate sequence, comparing the infection isolate sequence to a reference sequence, determining variants, determining an evolutionary history of the infection isolate based on the variants, calculating a phylogenetic metric of the infection isolate, comparing the phylogenetic metric of the infection isolate to the phylogenetic metric to a reference sequence, determining whether the infection isolate was transmitted by a first reservoir or a second reservoir based on a difference between phylogenetic metrics, wherein the phylogenetic metric includes a mutation rate, determining whether the mutation rate rises above a threshold mutation rate, wherein the threshold mutation rate is used to determine whether the infection isolate indicates replication in a fluidic environment and responsive to determining that the mutation rate rises above a threshold mutation rate, determining that the infection isolate mutates within a fluidic environment, wherein the fluidic environment is associated with mutation within a living organism.
As such, the Specification must provide a written description for a threshold mutation rate that can be used to determine whether the infection isolate replicates and mutates in a fluidic environment. In the response filed on 16 May 2022, the Applicant asserts that “support for the amendments to the claims may be found in at least paragraph [0029]-[0030]”. These paragraphs of the Specification describe the following:

    PNG
    media_image1.png
    144
    828
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    230
    867
    media_image2.png
    Greyscale



These paragraphs do not describe a threshold mutation rate that can be used to determine whether the infection isolate replicates and mutates within a fluidic environment. The only portions of the Specification that mention a “threshold” related to mutation rate are paragraphs 41 and 49. 
Paragraph 41 of the Specification describes:
“Accordingly, infection isolates exhibiting an evolutionary distance, a cumulative mutation occurrence, a mutation rate, or a combination thereof, above or below a desired threshold value may be determined to be transmitted by a particular source.”

Paragraph 49 of the Specification describes:
“FIG. 8 illustrates a flow chart that summarizes example processes 800A and 800B according to embodiments of the disclosure of determining the source of transmission of an infection. The processes 800A and/or 800B may be included in Step 335 of method 300 in FIG. 3. Step 335 of method 300 may include one or more processes for determining the source of transmission of an infection. Process 800A determines whether the infection source is a first reservoir or a second reservoir based on whether the mutation rate of the infection isolate is greater or less than a desired threshold Value X. Process 800B determines whether the infection source is a first reservoir or a second reservoir based on whether the evolutionary distance of an infection isolate falls within a confidence interval X. The confidence interval may be based on a distribution of one or more sample sequences. Other processes may also be performed. Although only two reservoirs are shown, embodiments of the disclosure may include making a determination between any number of reservoirs. For example, in process 800A, Value X may be replaced by multiple values that define ranges of mutation rates. Each range may be associated with a different reservoir.”
 
Process 800A (reproduced below) refers to a “Value X” (interpreted herein as the recited threshold mutation rate) against which the mutation rate is compared but does not provide a value for said “Value X” and does not describe what is the basis for establishing this value. 

    PNG
    media_image3.png
    572
    1017
    media_image3.png
    Greyscale



These portions of the Specification do not describe a threshold mutation rate that can be used to determine that an infection isolate replicates and mutates within a fluidic environment. The Specification does not describe an actual reduction to practice or working examples or embodiments that show that the Applicant was in possession of the claimed invention as a whole at the time the Application was filed. 
A person of ordinary skill in the art at the time of the invention would not have recognized that the Applicant was in possession of the invention as claimed in view of the disclosure as filed because at the time the invention was filed the only available knowledge in the field of molecular biology and infection transmission was that the mutation rate of each of bacteria, virus, fungus and parasites (pathogens) was different. There was no knowledge in the art for threshold mutation rates or thresholds related to mutation rates that could be used to unambiguously determine whether a pathogen (infection isolate) was replicating and mutating within a fluidic environment. Evidence of these facts can be found in: Metzgar, D. et al; “Evolutionary changes in mutation rates and spectra and their influence on the adaptation of pathogens”, Microbes and Infection, Volume 2, Issue 12, 2000, Pages 1513-1522. See pg. 514-516, under “2. Global mutators” which discusses the differences in mutation rates between Mycloplasma, E. Coli, Yerseni spp and HIV and, in Diarmaid, H. et al; "Evolutionary consequences of drug resistance: shared principles across diverse targets and organisms." Nature Reviews Genetics 16.8 (2015): 459-471. See Table 1 which shows he differences in mutation rates and routes of transmission between pathogenic bacteria, pathogenic fungi, plasmodium falciparum (parasite) and HIV. Further, at the time the invention was made the only knowledge in the art of a threshold related to mutation rates was the lethal mutagenesis threshold which is defined as the minimum mutation rate that can result in a species with a sufficient initial large population to eventually go extinct. However, this threshold is not related to the environment to where the pathogen replicates and mutates and therefore cannot be used to determine whether an infection isolate replicates and mutates within a fluidic environment. Evidence of this fact can be found in Chen, P. “Lethal mutagenesis in viruses and bacteria.” Genetics. 2009 Oct; 183(2):639-50. See pg. 639, col. 2 under Introduction. col. 2 which discusses the various theories of lethal mutagenesis and pg. 643, col. 2 under Results, which provides a definition of lethal mutagenesis.
As such, the originally filed disclosure does not reasonably convey possession for a threshold mutation rate that can be used to determine whether the infection isolate replicates and mutates in a fluidic environment. Claims 2-6 are rejected for depending on a rejected base claim.
B. Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 is directed to a method comprising the steps of receiving data representative of an infection isolate sequence, comparing the infection isolate sequence to a reference sequence, determining variants, determining an evolutionary history of the infection isolate based on the variants, calculating a phylogenetic metric of the infection isolate, comparing the phylogenetic metric of the isolate to the phylogenetic metric of a reference sequence, determining whether the infection isolate was transmitted by a first reservoir or a second reservoir based on a difference between phylogenetic metrics, wherein the phylogenetic metric includes a mutation rate, determining whether the mutation rate rises above a threshold mutation rate, wherein the threshold mutation rate is used to determine whether the infection isolate indicates replication in a fluidic environment and responsive to determining that the mutation rate rises above a threshold mutation rate, determining that the infection isolate mutates within a fluidic environment, wherein the fluidic environment is associated with mutation within a living organism.
As such, the Specification must describe how to establish or define a threshold mutation rate that can be used to determine whether a pathogen (infection isolate) replicates and mutates within a fluidic environment.
In determining whether the full scope of a claim limitation is enabled, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without “undue experimentation.” See, e.g., In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Wands, 858 F.2d 731, 736-37, 8 USPQ2d 1400, 1402 (Fed. Cir. 1988).
In Wands, the court set forth the following factors to consider when determining whether undue experimentation is needed: (1) the breadth of the claims; (2) the nature of the invention; (3) the state of the prior art; (4) the level of one of ordinary skill; (5) the level of predictability in the art; (6) the amount of direction provided by the inventor; (7) the existence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
With regard to (1) and (2) claim 1 is directed to a method  comprising receiving data representative of an infection isolate sequence, comparing the infection isolate sequence to a reference sequence, determining variants, determining an evolutionary history of the infection isolate based on the variants, calculating a phylogenetic metric of the infection isolate, comparing the phylogenetic metric of the isolate to the phylogenetic metric of a reference sequence, determining whether the infection isolate was transmitted by a first reservoir or a second reservoir based on a difference between phylogenetic metrics, wherein the phylogenetic metric includes a mutation rate, determining whether the mutation rate rises above a threshold mutation rate, wherein the threshold mutation rate is used to determine whether the infection isolate indicates replication in a fluidic environment and responsive to determining that the mutation rate rises above a threshold mutation rate, determining that the infection isolate mutates within a fluidic environment, wherein the fluidic environment is associated with mutation within a living organism.
Thus, the written description must enable one of ordinary skill in the art as to how to establish a threshold mutation rate than can be used to determine whether a pathogen (infection isolate) replicates and mutates in a fluidic environment.
With regard to (3), (4) and (5) the art in the field of molecular biology an infection transmission at the time of the invention taught that the mutation rate of each of bacteria, virus, fungus and parasites (pathogens) was different. Evidence of this fact can be found in Metzgar, D. et al; “Evolutionary changes in mutation rates and spectra and their influence on the adaptation of pathogens”, Microbes and Infection, Volume 2, Issue 12, 2000, Pages 1513-1522. See pages 514-516, under “2. Global mutators” which discusses the differences in mutation rate between Mycloplasma, E. Coli, Yerseni spp and HIV and, in Diarmaid, H. et al; "Evolutionary consequences of drug resistance: shared principles across diverse targets and organisms." Nature Reviews Genetics 16.8 (2015): 459-471. See Table 1 which shows he differences in mutation rates and routes of transmission between pathogenic bacteria, pathogenic fungi, plasmodium falciparum (parasite) and HIV. The art in the field also taught that the mutation rate depends on biochemical events dictated by the replication machinery and environmental parameters that affect the catalytic machinery. Evidence of this fact can be found in Esteban Domingo, Chapter 2 - Molecular basis of genetic variation of viruses: error-prone replication, Editor(s): Esteban Domingo, Virus as Populations (Second Edition), Academic Press, 2020, Pages 35-71. See pages 43-47, under “2.5 Mutation rates and frequencies for DNA and RNA genomes”.  With regard to thresholds related to mutation rates the only knowledge in the art at the time of the invention was the concept of the lethal mutagenesis threshold which is defined as the minimum mutation rate that can result in a species with a sufficient initial large population to eventually go extinct. However, this threshold is not related to the environment to where the pathogen (infection isolate) replicates and mutates and therefore cannot be used to determine whether a pathogen (infection isolate) replicates and mutates within a fluidic environment. Evidence of this fact can be found in Chen, P. “Lethal mutagenesis in viruses and bacteria.” Genetics. 2009 Oct; 183(2):639-50. See page 639, col. 2 under Introduction. col. 2 which discusses the various theories of lethal mutagenesis and pg. 643, col. 2 under Results, which provides a definition of lethal mutagenesis. As such, a person of ordinary skill in the art would be enabled to determine the differences in mutation rates amongst pathogens, determine the factors influencing mutation rate and would understand the concept of lethal mutagenesis. However, the state of the art at the time of the invention did not teach how to define a mutation rate threshold that could be used to determine whether a pathogen replicates and mutates in a fluidic environment. The state of the art at the time of the invention did not recognize any correlation between the mutation rate of a pathogen the medium in which said pathogen replicates and mutates and therefore, the skilled artisan would not have been enabled to establish the mutation rate threshold required to determine that the pathogen (infection isolate) replicates and mutates within a fluidic environment as required in claim 1.
With regard to (6) and (7) the Specification does not describe how to establish a mutation rate threshold that can be used to determine that a pathogen (infection isolate) mutates within a fluidic environment. 
In the response filed on 16 May 2022, the Applicant asserts that “support for the amendments to the claims may be found in at least paragraph [0029]-[0030]”. These paragraphs of the Specification describe the following:

    PNG
    media_image1.png
    144
    828
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    230
    867
    media_image2.png
    Greyscale



These paragraphs do not describe how to establish a threshold mutation rate that can be used to determine whether the infection isolate replicates and mutates within a fluidic environment. The only portions of the Specification that mention a “threshold” related to mutation rate are paragraphs 41 and 49. 
Paragraph 41 of the Specification describes:
“Accordingly, infection isolates exhibiting an evolutionary distance, a cumulative mutation occurrence, a mutation rate, or a combination thereof, above or below a desired threshold value may be determined to be transmitted by a particular source.”

Paragraph 49 of the Specification describes:
“FIG. 8 illustrates a flow chart that summarizes example processes 800A and 800B according to embodiments of the disclosure of determining the source of transmission of an infection. The processes 800A and/or 800B may be included in Step 335 of method 300 in FIG. 3. Step 335 of method 300 may include one or more processes for determining the source of transmission of an infection. Process 800A determines whether the infection source is a first reservoir or a second reservoir based on whether the mutation rate of the infection isolate is greater or less than a desired threshold Value X. Process 800B determines whether the infection source is a first reservoir or a second reservoir based on whether the evolutionary distance of an infection isolate falls within a confidence interval X. The confidence interval may be based on a distribution of one or more sample sequences. Other processes may also be performed. Although only two reservoirs are shown, embodiments of the disclosure may include making a determination between any number of reservoirs. For example, in process 800A, Value X may be replaced by multiple values that define ranges of mutation rates. Each range may be associated with a different reservoir.”
 
Process 800A refers to a “Value X” (interpreted herein as the recited threshold mutation rate) against which the mutation rate is compared but does not provide a value for said “Value X” and does not describe how to establish this value. 
The Specification does not describe an actual reduction to practice or working examples or, embodiments that show how this threshold is established in order to unambiguously determine that the mutation occurs in a fluidic environment. The skilled artisan would not be enabled to practice the full scope of the claimed invention because there is no disclosure on how to establish the mutation rate threshold required to determine whether a pathogen (infection isolate) mutates in a fluidic environment.
With regard to (8) the broadest most reasonable interpretation of claim 1 is that it requires a mutation rate threshold that can be used to determine whether a pathogen (infection isolate) mutates in a fluidic environment. However, there is a significant degree of undue experimentation since a person of ordinary skill in the art would have to elucidate how to define a mutation rate threshold for pathogen (infection isolate) that can be used to determine that the pathogen (infection isolate) replicates and mutates in a fluidic environment. At the time of the invention, there was no knowledge in the art for such threshold and there was no knowledge in the art of any type of correlation between mutation rates of pathogens (infection isolates) and the medium in which they replicate and mutate that would provide the skilled artisan with the basis for establishing or defining the required mutation rate threshold. 
Based on the above, the Examiner submits that the Specification does not disclose enough information to enable one of ordinary skill in the art to practice the invention of claim 1. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claim.
Claims 2-6 are rejected for depending on a rejected base claim.
For examination purposes prior art teaching or suggesting determining an increase and/or decrease in the mutation rate of a pathogen and, prior art teaching or suggesting a threshold for determining lethal mutagenesis of a pathogen will be interpreted as meeting the claimed limitations.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
It is noted therein that while the recitation of “determining that the infection isolate mutates within a fluidic environment, wherein the fluidic environment is associated with mutation within a living organism” not required in claim 1 (see Interpretation of non-limiting recitations above), for the purpose of compact prosecution this recitation is included in this analysis. 
Claim 1, lines 18-20 recites: “determining whether the mutation rate rises above a threshold mutation rate, wherein the threshold mutation rate is used to determine whether the infection isolate indicates replication in a fluidic environment”.
The recitation that the threshold mutation rate is used to determine whether the infection isolate indicates replication in a fluidic environment is unclear because an infection isolate is a pathogen. See interpretation of the term “infection isolate” above. A pathogen cannot “indicate” replication in a fluidic environment. Clarification is requested.
Claim 1, lines 21-23 recite: “responsive to determining that the mutation rate rises above a threshold mutation rate, determining that the infection isolate mutates within a fluidic environment, wherein the fluidic environment is associated with mutation within a living organism”.
Firstly, the Applicant is asked to clarify whether the “threshold mutation rate” recited in line 21 is the same as the “threshold mutation rate” recited in line 18 or a different one. Secondly, the recitation that "the fluidic environment is associated with mutation within a living organism” is unclear. The Specification at paragraph 34 refers to “blood” as an example of the term “fluidic environment”. However, this term is not provided a special definition in the Specification. The broadest most reasonable interpretation of this term is an environment with a fluid substance. An environment with a fluid substance cannot be associated with a mutation of or, “within” a living organism because a mutation is a change in structure of a gene. The Applicant is asked to clarify what aspect of a “fluidic environment” is associated with a change in structure of a gene (mutation) and, the Applicant is asked to clarify what does the term “associated” mean in the context of fluidic environments and mutation of an organism.  Clarification is requested.
Claims 2-6 are rejected for depending on a rejected base claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A. Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The rejection herein is maintained from the previous Office Action.
It is noted therein that while the recitation of “determining that the infection isolate mutates within a fluidic environment, wherein the fluidic environment is associated with mutation within a living organism” not required in claim 1 (see Interpretation of non-limiting recitations above), for the purpose of compact prosecution this recitation is included in this analysis. 
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) and the October 2019 Update: subject Matter Eligibility (“October 2019 Update”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): “Yes” the claims are drawn to a method. As such, the claims fall into one of the four statutory classes of invention.
 (2A)(1): Independent Claim 1 (method) is directed to the following judicial exceptions:
A. Abstract ideas which encompass mental processes:  
“comparing the electronic data representative of the infection isolate sequence to at least one reference sequence stored in a database; 
determining variants between the infection isolate sequence and the at least one reference sequence; 
determining at least a portion of an evolutionary history of the infection isolate based, at least in part, on the variants; 
comparing the phylogenetic metric of the infection isolate to a phylogenetic metric of the at least one reference sequence; 
determining, based at least in part, on a difference between the phylogenetic metric of the infection isolate and the phylogenetic metric of the at least one reference sequence, whether the infection isolate was transmitted by a first reservoir or a second reservoir; 
determining whether the mutation rate rises above a threshold mutation rate, wherein the threshold mutation rate is used to determine whether the infection isolate indicates replication in a fluidic environment; 
responsive to determining that the mutation rate rises above a threshold mutation rate, determining that the infection isolate mutates within a fluidic environment, wherein the fluidic environment is associated with mutation within a living organism”.
B. Abstract ideas which encompass a mathematical concept: 
“calculating, based at least in part on the portion of the evolutionary history, a phylogenetic metric of the infection isolate.”
With respect to claim 1, the steps of “comparing the electronic data ….to at least one reference; determining variants between the infection isolate  and the at least one reference sequence; determining at least a portion of an evolutionary history of the infection isolate…..; comparing the phylogenetic metric of the infection isolate……, determining…….whether the infection isolate was transmitted by a first reservoir or a second reservoir, determining whether the mutation rate rises above a threshold mutation rate and determining that the infection isolate mutates within a fluidic environment” said processes are directed to those that under their broadest reasonable interpretation, cover their performance in the mind, i.e. mental steps. Further, with respect to the calculation step in claim 1, the Specification describes that the step of calculating a phylogenetic metric includes determining a mutation rate via numerical methods. See the Specification at paragraphs 32-34. As such, the limitation of calculating a phylogenetic metric in claim 1 encompasses mathematical steps. "Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite abstract ideas.
 (2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claim only recites the following additional elements:
Claim 1 (method): “receiving an electronic data representative of an infection isolate sequence” and “providing an indication of whether the infection isolate was transmitted by the first reservoir or second reservoir.”
In claim 1 the recited additional elements do not integrate the exception into a practical application because it does not impose any meaningful limits on practicing the abstract ideas. The steps receiving data and providing an indication/determination to a user are extra-solution activities, recited at a high level of generality which are nominal to the main process. In particular the step of receiving data is a data gathering step wherein said data is used in performing the abstract steps (determine, compare and calculate) in claim 1. The step of providing an indication is akin to outputting or displaying information related to the abstract ideas and is post-solution activity. Accordingly, these additional elements do not integrate the exception into a practical application because none of these elements either alone or in combination meaningfully limit the exceptions. In particular, the combination of additional elements does not use the mathematical concept in a specific manner that sufficiently limits the use of the mathematical concepts to a practical application. None of the dependent claims recites any additional non-abstract elements. Claim 2 recites an intended use of the indication provided, claim 3 recites attributes of the indication provided, claims 4 and 5 further limit the abstract step of determining a portion of the evolutionary distance and claim 6 recites attributes of the phylogenetic metric.  Accordingly, the claims are directed to an abstract idea which is NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the combination of additional elements does not integrate the exception into a practical application. The combination of elements does not amount to significantly more than the exception itself. The steps of receiving data and providing an indication to a user are well-understood, routine and conventional in the field of pathogen surveillance. Evidence of this fact can be found in Rolf J. F. Ypma, et al; “Relating Phylogenetic Trees to Transmission Trees of Infectious Disease Outbreaks”; GENETICS November 1, 2013 vol. 195 no. 3; pg.  1055-1062 (cited in the previous Office Action) and the references cited therein. These elements do not confine the use of the abstract ideas to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
35 USC § 101 Rejection-Response to Arguments.
Applicant’s arguments filed on 16 May 2022 have been considered. The Applicant asserts the following:
1) That “amended independent claim 1 (and its dependents by virtue of their dependency) are not mere mental processes” and that “among other improvements to the technology, the claimed subject matter involves determining sources of infection transmission and using [p]hylogenetic methods . . . to determin[e] the evolutionary history and replication rates of infection isolates. . . [b]ased on a comparison of the evolutionary distance and/or replication rate, a determination of the source of infection transmission is made.”
It is respectfully submitted that this argument is not persuasive. Claim 1 recites abstract ideas as mental processes and mathematical concepts. In fact, the steps of determining pointed out by the Applicant are abstract ideas since these steps can be practically performed in the mind. The Applicant has not provided any arguments rebutting the Examiner’s conclusion that the steps of “determining “can be practically performed in the mind and therefore are other than mental processes. Further, as explained in the MPEP 2106.05(a) the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Herein, the Applicant has not provided any arguments on why the recited additional elements of “receiving electronic data” and “providing an indication” provide an improvement to the technology.
2) That “as in McRO, amended independent claim 1 does not employ techniques that merely automate a process that medical personnel would employ. Instead, the presently claimed invention determin|es], based at least in part, on a difference between the phylogenetic metric of the infection isolate and the phylogenetic metric of the at least one reference sequence, whether the infection isolate was transmitted by a first reservoir or a second reservoir, wherein each at least one reference sequence is associated with one of the first and second reservoirs, wherein the phylogenetic metric includes a mutation rate; determin[es] whether the mutation rate rises above a threshold mutation rate, wherein the threshold mutation rate is used to determine whether the infection isolate indicates replication in a fluidic environment; [and] responsive to determining that the mutation rate rises above a threshold mutation rate, determining that the infection isolate mutates within a fluidic environment, wherein the fluidic environment is associated with mutation within a living organism.” The Applicant then adds that “as such, the presently claimed invention executes a process that medical personnel would not employ to determine a source of infection isolate” and concludes that “in view of the applicability of McRO to the present claims, Applicant respectfully submits that amended independent claim 1 is not directed to an abstract idea.”
It is respectfully submitted that these arguments are not persuasive. Firstly, the instant claims are directed to a method for determining whether an infection isolate originates from a first or a second reservoir. The claims in McRO were directed to a computer-implemented method for automatically generating animations with a three-dimensional appearance, depicting lip movements and facial expressions. Contrary to the Applicant’s assertions, there are is no “applicability” of McRO to the present claims. Further, while the Guidance for patent-eligibility analysis relies on various court decisions to support the courts’ view of judicial exceptions and the considerations for evaluating whether the additional elements integrate a judicial exception into a practical application, the courts’ decisions per se are not the Guidance and the determination of patent-eligible subject matter is not based on the purported “applicability” of a court decision to the claims under examination. Secondly, in McRO the Federal Circuit held the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules patent eligible under 35 U.S.C. § 101, because they were not directed to an abstract idea. The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas. As part of its analysis, the McRO court examined the specification, which described the claimed invention as improving computer animation through the use of specific rules, rather than human artists, to set morph weights (relating to facial expressions as an animated character speaks) and transition parameters between phonemes (relating to sounds made when speaking). As explained in the specification, human artists did not use the claimed rules, and instead relied on subjective determinations to set the morph weights and manipulate the animated face to match pronounced phonemes. The McRO court thus relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. In the instant claims the Applicant’s argument that “the presently claimed invention executes a process that medical personnel would not employ to determine a source of infection isolate” is a conclusory statement and does not find support in the Specification. Contrary to the Applicant’s assertion, the claimed invention does not “execute” a process but rather is directed to a process comprising abstract ideas which are not integrated into a practical application and do not provide an inventive concept.
3) That “the claims amount to significantly ore that the abstract idea itself”. To support this assertion the Applicant has referred to the Court decision of “Rapid Litigation Management Ltd. v. Cellzdirect, Inc., 827 F.3d 1042, 1048. (Fed. Cir. 2016)”. The Applicant then adds that “the Court in Rapid determined that the claims of the ‘929 patent are directed to a new and useful laboratory technique for preserving hepatocytes and not directed to the ability of hepatocytes to survive multiple freeze-thaw cycles.” Id. at 1050. As the claims were directed to a new and useful laboratory technique, the Court held that the claims in Rapid amounted to something more than a patent-ineligible concept underlying the claims” and concludes that “as in Rapid, amended independent claim 1 amounts to something more than an abstract idea. The inventive subject matter is directed to the concept of new techniques to determine the source of an infection isolate based on factors including, but not limited to, mutation rates.”.
It is respectfully submitted that these arguments are not persuasive. Step 2(B) of the patent-eligibility analysis determines whether the elements recited in addition to the abstract ideas, when considered in combination, are not well-understood, routine and conventional in the field. Here, the Applicant has not provided any arguments to rebut the Examiner’s conclusion that the steps of “receiving electronic data” and “providing an indication” are other than well-understood, routine and conventional nor has the Applicant explained why the evidence provided by the Examiner to support this conclusion is in error. With regard to the Applicant’s reference to the court decision of Rapid Litigation Management Ltd. v. Cellzdirect, Inc., as explained in 2) above, while the Guidance for patent-eligibility analysis relies on various court decisions to support the courts’ view of judicial exceptions and the considerations for evaluating whether the additional elements integrate a judicial exception into a practical application, the courts’ decisions per se are not the Guidance and the determination of patent-eligible subject matter is not based on the purported similarity of a court decision to the claims under examination. It is further noted, the determination of patent-eligibility by the court in Rapid explicitly set forth that it was the combination of elements recited in addition to the judicial exception which provided an inventive concept under Step 2(b) thereby rendering the claims patent-eligible. In particular the court stated:
“Repeating a step that the art taught should be performed only once can hardly be considered routine or conventional. This is true even though it was the inventor’s discovery of something natural that led them to do so. Just as in Diehr, it is the particular “combination of steps” that is patentable here. 450 U.S. at 188. The inventors discovered that some percentage of hepatocytes can survive multiple freeze-thaw cycles and applied that discovery to improve existing methods for preserving hepatocytes. To require something more at step two would be to discount the human ingenuity that comes from applying a natural discovery in a way that achieves a “new and useful end.” Alice, 134 S. Ct. at 2354 (quoting Gottschalk, 409 U.S. at 67).”

In the instant case, the Applicant’s arguments are limited to conclusory statements of purported similarity between the instant claims and the claims in Rapid without explaining why the elements recited in addition, when considered in combination, provide an inventive concept as required by step 2(B) of the patent-eligibility analysis.
The rejection has been maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A. Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0120408 to Kreiswirth (cited in the previous Office Action) in further view of Chen, P. “Lethal mutagenesis in viruses and bacteria.” Genetics. 2009 Oct; 183(2):639-50 (hereinafter Chen).
This is a new grounds of rejection based on further consideration of the claims and the amendments herein.
This rejection is solely based on the claim interpretation provided above in light of the issues identified under 35 USC §112(a).
Kreiswirth teaches a system and method for performing real-time infection control over a computer network (Abstract).
With regard to claim 1, Kreiswirth teaches a method comprising: 
receiving an electronic data representative of an infection isolate sequence (¶ 85).
comparing the electronic data representative of the infection isolate sequence to at least one reference sequence stored in a database (¶ 45-55, 88; figures 1-2). 
determining variants between the infection isolate sequence and the at least one reference sequence (¶ 73-74, 137-138, 144). Kreiswirth teaches that the method includes identifying polymorphisms resulting from mutations. Mutations include insertion or deletion or one or more repeats to a sequence.
determining at least a portion of an evolutionary history of the infection isolate based, at least in part, on the variants (¶ 105-121). Kreiswirth teaches that a “cost” is calculated, said cost is a measure of phylogenetic relatedness or phylogenetic distance between two sequences being compared. The cost is determined, in part, from mutations.
calculating, based at least in part on the portion of the evolutionary history, a phylogenetic metric of the infection isolate (¶105-106, 109-112, 122, 134-138). Kreiswirth teaches that a point-mutation cost and a mutation rate are calculated. 
comparing the phylogenetic metric of the infection isolate to a phylogenetic metric of the at least one reference sequence, determining, based at least in part, on a difference between the phylogenetic metric of the infection isolate and the phylogenetic metric of the at least one reference sequence, whether the infection isolate was transmitted by a first reservoir or a second reservoir, wherein each at least one reference sequence is associated with one of the first and second reservoirs, wherein the phylogenetic metric includes a mutation rate  (¶ 73-76, 90-91, 95, 104, 125, 128-138). Kreiswirth teaches that the mutation rate enables long-term tracking of infection spread and allows a path of infection to be traced. For example, if two patients A and B are both carrying bacteria that have identical DNA sequences in a predetermined region of the DNA, then it is likely that patient A transmitted the bacteria to patient B, or vice versa, or patient A and patient B both obtained the bacteria from the same source within a short time frame. Kreiswirth teaches that if the predetermined region DNA sequences from the two bacterial isolates are very different then they are probably from different strains and it is unlikely that transmission occurred between the two patients and that, if the DNA from the two bacteria are somewhat similar, then it can be determined that the two patients may have picked up the infection in the same institution.
 providing an indication of whether the infection isolate was transmitted by the first reservoir or second reservoir (¶ 21, 25, 27, 96). Kreiswirth teaches that a server provides a notification related to the source of an infection. The broadest most reasonable interpretation of Kreiswirth’s teaching is that said notification is displayed to a user so that the source of the infection may be acknowledged.
Kreiswirth  does not teach that the method includes “determining whether the mutation rate rises above a threshold mutation rate, wherein the threshold mutation rate is used to determine whether the infection isolate indicates replication in a fluidic environment and responsive to determining that the mutation rate rises above a threshold mutation rate, determining that the infection isolate mutates within a fluidic environment, wherein the fluidic environment is associated with mutation within a living organism” (as in claim 1). 
It is noted herein that the step of “determining that the infection isolate mutates within a fluidic environment, wherein the fluidic environment is associated with mutation within a living organism” is not required in the claim. See Interpretation of non-limiting recitations above.
Chen teaches determining a change in mutation rate (see pg. 645 col. 2 through pg. 646, Figure 5) and Chen teaches a lethal mutagenesis threshold for pathogenic organisms. The lethal mutagenesis threshold is defined as the minimum mutation rate that can result in a species with a sufficient initial large population to eventually go extinct (pg. 643, col. 2 under “Results”).
Kreiswirth and Chen are directed to methods that include the determination of a mutation rate.
Thus, Kreiswirth and Chen are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Kreiswirth with Chen. One would have modified the method by Kresiwirth with the teachings by Chen because all elements were known in the prior art and Chen teaches that methods that include a step of determining a mutation rate may be modified to incorporate a step of determining an increase and/or decrease in the mutation rate of a pathogen and a threshold for determining lethal mutagenesis of a pathogen. See Chen at pg. 639 though page 640 under “Introduction”.
With regard to claim 2, Kreiswirth as just described, provides an indication of a source of infection. The recitation in claim 2 that “the indication provided is for quarantining the first reservoir or second reservoir based, at least in part, on the determination of whether the infection isolate was transmitted by the first reservoir or second reservoir” is interpreted as intended use and is not considered as providing a patentable distinction from the teachings by Kreiswirth. See Interpretation of non-limiting recitations above.
With regard to claim 3, the recitation that “the indication is text on an electronic display” is directed to an attribute of an indication which does not limit the scope of the claimed method. See Interpretation of non-limiting recitations above.The broadest most reasonable interpretation of Kreiswirth’s teaching is that the notification displayed includes text.
With regard to claim 4, see Kreiswirth at ¶ 23.
B. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0120408 to Kreiswirth in view of Chen as applied to claims 1 and 4 above as evidenced by Huelsenbeck, J. P.; “Performance of Phylogenetic Methods in Simulation, Systematic Biology”, Volume 44, Issue 1, March 1995, Pages 17-48 (hereinafter Huelsenbeck, cited in the previous Office Action).
This is a new grounds of rejection based on further consideration of the claims and the amendments herein.
Kreiswirth teaches phylogenetic methods for analyzing the nucleic acid from pathogenic organisms (¶ 21, 28). The method includes calculating phylogenetic (evolutionary) distance between two sequences (¶ 23), as described above. With the provisions by Chen, the method includes determining an increase and/or decrease in the mutation rate of a pathogen and a threshold for determining lethal mutagenesis of a pathogen.
While neither Kreiswirth nor Chen teach that the evolutionary distance is calculated by the Jukes-Cantor Model (as in claim 5) it would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the method by Kreiswirth as modified by Chen to calculate the evolutionary distance by the Jukes-Cantor model because said model is a commonly used model of phylogenetic inference as evidenced by Huelsenbeck (Huelsenbeck at pg. 48 under Abstract).
C. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0120408 to Kreiswirth in view of Chen as applied to claim 1 above in further view of Britton, T. et al; “Phylogenetic dating with confidence intervals using mean path lengths”; Molecular Phylogenetics and Evolution 24 (2002) 58-65 (hereinafter Britton, cited in the previous Office Action).
This is a new grounds of rejection based on further consideration of the claims and the amendments herein.
Kreiswirth teaches phylogenetic methods for analyzing the nucleic acid from pathogenic organisms (¶ 21, 28). The method includes calculating a phylogenetic metric (¶ 23), as described above. With the provisions by Chen, the method includes determining an increase and/or decrease in the mutation rate of a pathogen and a threshold for determining lethal mutagenesis of a pathogen.
However, neither Kreiswirth nor Chen teach that the phylogenetic metric is calculated by the Mean Path Length Method (as in claim 6).
Britton teaches a method for dating nodes in a phylogenetic tree including calculating substitution rates in DNA sequences via the Mean Path Length Method (Abstract; pg. 58-59 under Methods).
Kreiswirth in view of Chen as modified and Britton are directed to methods for phylogenetic analysis of genetic sequences.
Thus, Kreiswirth in view of Chen as modified and Britton are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Kreiswirth as modified by Chen and Britton. One would have been motivated to do so and had a reasonable expectation of success in doing so because Britton teaches that an advantage of the Mean Path Length method is that it provides a simple procedure for obtaining age estimates with confidence intervals for the nodes in a large phylogenetic tree (Britton at pg. 58 col. 2, under Introduction) which is of relevance to Kreiswirth who is explicitly directed to the analysis of phylogenetic trees (Kreiswirth at ¶ 89).
35 USC § 102 and §103 Rejection-Response to Arguments.
Applicant’s arguments filed on 16 May 2022 have been considered. 
1) With regard to the rejection under 35 USC § 102(a)(2) the Applicant asserts that “Kreiswirth does not contemplate the determination of whether a mutation rate indicates the replication of the infection isolate in a fluidic environment and using that determination to provide an indication of whether the infection isolate was transmitted by the first reservoir or the second reservoir”.
It is respectfully submitted that claim 1 does not recite a determination of “whether a mutation rate indicates the replication of the infection isolate in a fluidic environment and using that determination to provide an indication of whether the infection isolate was transmitted by the first reservoir or the second reservoir”. Claim 1, as currently amended, recites determining whether a mutation rate rises above a threshold mutation rate threshold and responsive to this determination determining that the infection isolate mutates in a fluidic environment. Further, neither the determination that the mutation rises above a threshold mutation rate not the determination that the infection isolate mutates in a fluidic environment is “used” to provide the determination. This argument is not commensurate with the scope of the claims.
2) With regard to the rejection under 35 USC § 102(a)(2) the Applicant asserts that “Independent claim 1 has been amended to require, in part, the step of obtain[ing] initial baseline parameters related to the subject, the initial baseline parameters including baseline physiological parameters and baseline body position parameters, wherein the baseline parameters include a sedation parameter, and wherein the sedation parameter is, in part, used to determine at least one of the first and second sets of fall criteria” and that “Hulsenbeck, Britton, and Dopazo, taken individually or in combination, fail to disclose every limitation of amended independent claim 1”.
It is respectfully submitted that this argument is not persuasive. Claim 1, as currently amended, does not recite “obtain[ing] initial baseline parameters related to the subject, the initial baseline parameters including baseline physiological parameters and baseline body position parameters, wherein the baseline parameters include a sedation parameter, and wherein the sedation parameter is, in part, used to determine at least one of the first and second sets of fall criteria”. This argument is not commensurate with the scope of the claims. No specific arguments have been presented for dependent claims 2-6.
A new grounds of rejection based on further consideration of the claims and the amendments herein has been set forth.

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/Examiner, Art Unit 1631